Title: To James Madison from Richard H. Love, 4 May 1824
From: Love, Richard H.
To: Madison, James


        
          Next to Jeffersonton P. Office CulpeperMay 4th 1824.
          Dear Sir,
        
        Being desireous of obtaining one of the Boarding Houses of the University, and not knowing the proper source of application, I beg leave of making known my views to you, as I presume you are still one of its’ visiters—And would esteem it as a favour if I could be so fortunate in obtaining your support. I shall be able to adduce the most satisfactory letters. May I expect the favour of a reply from you? Accept assureances of the highest consideration from your ob H St
        
          Richard H Love
        
      